DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively large angular" in claim 6 is a relative term which renders the claim indefinite.  The term "6" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Minematsu (US PGPub 2014/0232039).
Minematsu discloses:
Re claim 1
1. A sensor arrangement for detecting an angle of an actuator, wherein the actuator (shift fork 311) is rotatably arranged on a mount (the shift fork is ultimately supported on the vehicle frame), comprising:
a first sensor element (326; para. [0080]), which is couplable to the actuator in order to carry out a movement relative to the mount in response to a rotation of the actuator; and
a second sensor element(30A or 30B inside of 10; para. [0080] [0042]), which is securable in a rotationally fixed fashion to the mount and is couplable to the first sensor 
2. The sensor arrangement as claimed in claim 1, wherein the first sensor element comprises a permanent magnet (20; [0042]) which generates a variable magnetic field with a rotation of the actuator, and the second sensor element is designed to generate the sensor signal in response to a change in the magnetic field ([0050] - hall sensors sense magnetism).
3. The sensor arrangement as claimed in claim 1, further comprising: an evaluation circuit (wiring pattern - [0053]); and a housing (11; [0042], [0043]), wherein the second sensor element (30A or 30B) and the evaluation circuit are secured together with the housing on the mount.
4. The sensor arrangement as claimed in claim 1, wherein the first sensor element and the second sensor element are part of an inductive or magnetic sensor and comprises a Hall sensor or a magnetoresistive sensor. (para. [0050])
6. The sensor arrangement as claimed in claim 1, further comprising: a transmission (physical parts which connect them are a transmission) which couples the first sensor element to the actuator in order to convert a rotational angle range of the actuator to a relatively large angular range of the first sensor element, in order to permit a relatively large angular resolution. (“detects the rotation position” -[0041])
7. The sensor arrangement as claimed in claim 1, wherein the first sensor element (20) is secured in a rotationally fixed fashion to the actuator (shift fork 311).
9. A sensor system couplable to a control unit (para. [0003], [0004]), comprising: a first sensor (30A) arrangement as claimed in claim 1; a second sensor (30B) arrangement as claimed in claim 1; and a bus (wiring pattern- para. [0053]) which is configured to transmit data between the first sensor 
10. A manual transmission, comprising: a sensor arrangement as claimed in claim 1, wherein the actuator is a shift fork (311; [0077]) of the manual transmission; and a control unit ([0003]) which is configured to control shifting of the manual transmission and to evaluate sensor signals of the sensor arrangement.
11. The manual transmission as claimed in claim 10, wherein the control unit is configured to convert the sensor signal into a distance and thereby determine the position of the shift fork in the manual transmission. (para. [0093] - “the detecting sensor 10 detects the displacement of the detection projection 326” to determine whether or not the state is in the parking state”)
12. The manual transmission as claimed in claim 10, further comprising: a further sensor (30B) which is configured to detect a movement of the shift fork, with a result that the further sensor and the sensor arrangement are redundant, in order to sense, in an event of failure of the further sensor or the sensor arrangement, the rotation carried out by the actuator. ([0042], [0004])

Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Robert (DE102010042023A1 (cited by Applicant - B11 on IDS received 9/04/2020)).
Robert discloses:
1. A sensor arrangement for detecting an angle of an actuator (100), wherein the actuator is rotatably arranged on a mount (104), comprising:
a first sensor element (102), which is couplable to the actuator in order to carry out a movement relative to the mount in response to a rotation of the actuator; and
a second sensor element (104), which is securable in a rotationally fixed fashion to the mount and is couplable to the first sensor element in order to generate a sensor signal 
2. The sensor arrangement as claimed in claim 1, wherein the first sensor element (102) comprises a permanent magnet (110) which generates a variable magnetic field with a rotation of the actuator, and the second sensor element (106 in 104) is designed to generate the sensor signal in response to a change in the magnetic field.
3. The sensor arrangement as claimed in claim 1, further comprising: an evaluation circuit (para. [0014]); and a housing ([0014] - integrated circuit), wherein the second sensor element and the evaluation circuit are secured together with the housing on the mount. ([0014]. Fig. 1)
4. The sensor arrangement as claimed in claim 1, wherein the first sensor element and the second sensor element are part of an inductive or magnetic sensor and comprises a Hall sensor or a magnetoresistive sensor (para. [0038]).
6. The sensor arrangement as claimed in claim 1, further comprising: a transmission (para. [0004]) which couples the first sensor element to the actuator in order to convert a rotational angle range of the actuator to a relatively large angular range of the first sensor element, in order to permit a relatively large angular resolution. (para. [0024])
7. The sensor arrangement as claimed in claim 1, wherein the first sensor element (102) is secured in a rotationally fixed fashion to the actuator. (para- [0037] - rotatable element 102 has a shaft, which corresponds to the actuator, and thus is fixed rotationally with the rotatable element 102)
9. A sensor system couplable to a control unit, comprising: a first sensor arrangement as claimed in claim 1; a second sensor arrangement as claimed in claim 1; and a bus ([0014] - electronic circuit connecting the sensor parts is a form of a bus) which is configured to transmit data between the first 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu in view of Bruchmann (US 6,472,878).
Re claim 8
Minematsu discloses all claim limitations, see above, but is silent to a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature.
Bruchmann teaches a temperature sensor (44) [for use in/with a Hall sensor] for sensing a temperature in order to carry out a correction based the sensed temperature (C3/L56-62), for the purpose of improving accuracy.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Minematsu such that there is a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature, as taught by Bruchmann, for the purpose of improving accuracy.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Bruchmann (US 6,472,878).
Re claim 8
Robert discloses all claim limitations, see above, but is silent to a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature.
Bruchmann teaches a temperature sensor (44) [for use in/with a Hall sensor] for sensing a temperature in order to carry out a correction based the sensed temperature (C3/L56-62), for the purpose of improving accuracy.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Robert such that there is a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature, as taught by Bruchmann, for the purpose of improving accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY T PRATHER/               Examiner, Art Unit 3658    

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658